DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tim Tang on 29 April 2022.
The application has been amended as follows:

Claim 22 is amended to read:
22.	The computer-implemented method of claim 21, wherein the second illumination pattern includes turning off one or more light sources from the first illumination pattern.

Claim 23 is amended to read:
23.	The computer-implemented method of claim 21, wherein commanding the subset of the light sources further comprises:
	altering an angle of a light source to illuminate an intra-oral object.

Claim 24 is amended to read:
24.	The computer-implemented method of claim 21, wherein commanding the subset of the light sources further comprises:
commanding a first light source of the subset and a second light source of the subset to emit respective beams of light that converge at an intra-oral object.

Claim 25 is amended to read:
25.	The computer-implemented method of claim 21, wherein the first illumination pattern includes a first wavelength of the light sources,
wherein the second illumination pattern includes a second wavelength of the light sources,
and wherein the second wavelength differs from the first wavelength.

Claim 26 is amended to read:
26.	The computer-implemented method of claim 21, further comprising:
altering an intensity of light emission from the subset of the light sources.

Claim 27 is amended to read:
27.	The computer-implemented method of claim 21, further comprising:
identifying a healthcare provider’s face in the first or second image; and
altering the subset of the light sources to avoid emitting light toward the healthcare provider’s face.

Allowable Subject Matter
Claims 21–40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487